PER CURIAM.
In this jury-tried case, defendant was convicted of burglary in the first degree in violation of § 569.160 RSMo 1986 and appeals the judgment and sentence of the trial court. Defendant also appeals from the denial of his Rule 29.15 motion for postconviction relief after an evidentiary hearing. Defendant was sentenced as a Class X offender pursuant to §§ 557.036.4, 558.016 and 558.019 RSMo Cum.Supp.1991 to a term of fifteen years imprisonment.
No jurisprudential purpose would be served by a written opinion. However, the *735parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgments of the trial court and motion court are affirmed in accordance with Rules 30.25(b) and 84.16(b).